DETAILED ACTION
The Amendment filed May 2nd, 2022 has been entered and fully considered. Claims 2, 4-7, 9-18 are pending in this application. Claims 2, 4-7, 9-10 have been amended and claims 14-18 are newly added. Claims 1, 3, 8 have been cancelled and claims 12-13 are withdrawn.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 16 is objected to because of the following informalities:  
line 2 recites "contact therewithin portion" and should be amended to recite -- contact therewithin -- or a similar change should be made such that the claim flows better and is clearer.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 7, 9, are 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Werneth et al., (hereinafter ‘Werneth’, U.S. PGPub. No. 2012/0232374) in view of Sagon et al., (hereinafter ‘Sagon’, U.S. PGPub. No. 2004/0092806) and Teplitsky et al., (hereinafter ‘Teplitsky’, U.S. PGPub. No. 2018/0360534). 
Regarding independent claim 14, Werneth (Figs. 1) discloses a catheter (medical system 10, device 12; [0028]) comprising: an elongated catheter shaft (16) defining an axial direction (Fig. 1); and a distal section (first treatment section 20), including; an ablation electrode (dome housing 22) having a side wall and a distal outer surface (see Fig. 1), the ablation electrode (22) configured for contact with tissue ([0030]-[0031], dome housing 22 serves as a conduit for radiofrequency ablation; see Fig. 14); a microelectrode (first electrode array 24; [0029]) configured to sense monophasic action potential signals having a distal sensing portion ([0029], “the first treatment assembly 20 may be affixed to the distal portion of the shaft 16, and may include a distal tip or dome housing 22 and a first array of electrodes (24 a, 24 b . . . collectively referred to as ‘24’) for measuring or detecting a monophasic action potential”), the distal sensing portion being exposed outside of the ablation electrode (24, 22; [0030], “each recording electrode 24 protrudes from the dome housing 22 in the distal direction and a radial direction to enhance the likelihood that at least one electrode of the array will achieve suitable contact with the tissue when the shaft 16 is advanced in the distal direction toward the tissue selected for treatment”).
Although Werneth discloses “dome housing 22 may have a series of recesses or sockets 32 for receiving the electrodes in such a fixed spatial arrangement”, such that “each recording electrode 24 protrudes from the dome housing 22 in the distal direction and a radial direction to enhance the likelihood that at least one electrode of the array will achieve suitable contact with the tissue when the shaft 16 is advanced in the distal direction toward the tissue selected for treatment” ([0030]), Werneth is silent regarding the side wall having a bore, and the microelectrode having a distal sensing portion and an elongated proximal portion, the distal sensing portion being exposed outside of the ablation electrode, as supported on a distal end of the elongated proximal portion that extends through the bore, the distal sensing portion being bulbous with a larger width and the elongated proximal portion having a smaller width.
However, in the same field of endeavor, Sagon (Figs. 1-5 and 12) teaches a similar catheter (1) comprising an electrically conductive distal cap portion (21, 57; [0069]-[0070]) having a side wall (22) including a bore (as best illustrated in Figs. 4-5 and 12) and a distal outer surface (Figs. 1-5 and 12). The catheter further includes a plurality of microelectrodes (47, 29) having a distal sensing portion and an elongated proximal portion (stem 48) situated such that the distal sensing portion of the microelectrodes (47, 49) are exposed outside of the distal cap portion (21, 57)  and are supported on a distal end of the elongated proximal portion (stem 48) extending through the bore (see Figs. 4-5 and 12, bore not labeled). The distal sensing portion of the microelectrode (47, 49) is bulbous ([0056], substantially mushroom-shaped) with a larger width and the elongated proximal portion (stem 48) has a smaller width and a larger diameter at the base (46 of the stem 48), so that the electrode is prevented from dislodging from the distal cap portion ([0056]), thereby increasing security and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter as taught by  Werneth to include the side wall having a bore, and the microelectrode having a distal sensing portion and an elongated proximal portion, the distal sensing portion being exposed outside of the ablation electrode, as supported on a distal end of the elongated proximal portion that extends through the bore, the distal sensing portion being bulbous with a larger width and the elongated proximal portion having a smaller width, as taught by Sagon in order to ensure the microelectrode is prevented from dislodging from the ablation electrode ([0056]), thereby increasing security and safety. This modification would have merely comprised a simple substitution of one well known microelectrode attachment means for another in order to produce a predictable result, MPEP 2143(I)(B). 
Further, although Werneth teaches, “console 14 may have suitable components for obtaining signals and potentials from the electrodes, and may also include one or more sensors to monitor the operating parameters throughout the system, including for example, pressure, temperature, flow rates, volume, or similar measurements in the console or the medical device” ([0051]), Werneth in view of Sagon are silent regarding a force sensor configured to sense contact force of the microelectrode against tissue surface.
However, in the same field of endeavor, Teplitsky (Fig. 2) teaches a similar catheter (12) comprising a force sensor (15) configured to measure contact force between the catheter (12) and tissue (18). Teplitsky teaches, “the force sensor 15 may be configured to generate an output from which a contact force magnitude and/or force vector may be measured. The contact force may be representative of contact between a portion of the catheter 12 (e.g., the interactive element 17) and tissue 18” ([0046]), thereby providing valuable feedback and sensing information regarding the position of the catheter and electrodes. The sensors can be combined with another sensor and/or the energy delivery element into one element, forming a multi-mode interactive element (17). The interactive elements (17) can permit tighter spacing of the elements, as opposed to alternating between sensor and energy delivery elements which could lead to gaps in coverage ([0055]), thereby preserving space along the catheter and providing more accurate and reliable feedback at each electrode. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter as taught by Werneth in view of Sagon to further include a force sensor configured to sense contact force of the microelectrode against tissue surface, as taught by Teplitsky. Doing so provides valuable feedback and sensing information regarding the position of the catheter and electrodes, and can further permit tighter spacing of the elements avoiding gaps in coverage, and thereby preserving space along the catheter while providing more accurate and reliable feedback at each electrode. 
Regarding claim 2, Werneth in view of Sagon and Teplitsky teach all of the limitations of the catheter according to claim 14. Werneth (Fig. 1) further discloses wherein the distal sensing portion ([0029], “the first treatment assembly 20 may be affixed to the distal portion of the shaft 16, and may include a distal tip or dome housing 22 and a first array of electrodes (24 a, 24 b . . . collectively referred to as ‘24’) for measuring or detecting a monophasic action potential”) has a spherical configuration ([0029], electrodes 24 may have a partially spherical recording surface).
Regarding claim 5, Werneth in view of Sagon and Teplitsky teach all of the limitations of the catheter according to claim 14. Werneth (Fig. 1) further discloses wherein the distal sensing portion (24) has a coating from the group consisting of silver chloride, iridium oxide and titanium oxide ([0029]). 
Regarding claim 7, Werneth in view of Sagon and Teplitsky teach all of the limitations of the catheter according to claim 14. Werneth (Fig. 1) further discloses “electrodes 24 may have a partially spherical recording surface with a relatively small outer diameter, such as outer diameters of about one-half to two millimeters. In one example they may have a diameter of one millimeter” ([0029]).
Werneth in view of Sagon and Teplitsky are silent regarding wherein the distal sensing portion has a width ranging between about 0.014 mm and 0.015 mm, however it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the width range as taught by Werneth in view of Sagon and Teplitsky such that the distal sensing portion has a width ranging between about 0.014 mm and 0.015 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233. Further it appears Applicant has placed no criticality on the claimed range. 
Regarding claim 9, Werneth in view of Sagon and Teplitsky teach all of the limitations of the catheter according to claim 14. Werneth (Fig. 1) further discloses wherein the distal section includes a plurality of microelectrodes (see plurality of microelectrode 24, first array 24 a, 24 b…), each microelectrode has a respective distal sensing portion (Fig. 1). In view of the prior modification of Werneth in view of Sagon and Teplitsky, Sagon (Figs. 1-5 and 12) teaches each microelectrode (47, 49) has a respective distal sensing portion (Figs. 4-5 and 12) and a respective elongated proximal portion (stem 48), the respective proximal portion (stem 48) extending through a respective bore formed in the side wall of the ablation electrode (as best illustrated in Figs. 4-5 and 12, see stem 48 extending through bore(s) not labeled).
Regarding claim 15, Werneth in view of Sagon and Teplitsky teach all of the limitations of the catheter according to claim 14. Werneth (Fig. 1) further discloses wherein the distal sensing portion (24) is distal of the distal outer surface of the ablation electrode (dome housing 22 in Fig. 1). 
Regarding claim 16, Werneth in view of Sagon and Teplitsky teach all of the limitations of the catheter according to claim 14. Therefore, Werneth in view of Sagon and Teplitsky teach a catheter capable of meeting these limitations, wherein the distal sensing portion is configured to be enveloped by the tissue in contact therewith portion causing reversible localized injury to the tissue upon application of force by a user along the axial direction transmitted along the elongated catheter shaft to the distal section. A recitation of intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding claim 17, Werneth in view of Sagon and Teplitsky teach all of the limitations of the catheter according to claim 14. Therefore, Werneth in view of Sagon and Teplitsky teach a catheter capable of meeting these limitations, wherein the distal sensing portion is configured to cause reversible perforation in the tissue in contact. A recitation of intended use of the claimed invention must result in a structural different between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Werneth in view of Sagon and Teplitsky as applied to claims 2, 5, 7, 9, are 14-17 above, and further in view of Dahl et al., (hereinafter ‘Dahl’, U.S. Pat. 6,496,712).
Regarding claim 4, Werneth in view of Sagon and Teplitsky teach all of the limitations of the catheter according to claim 14, but are silent regarding wherein the distal sensing portion has a fractured surface.
However, in the same field of endeavor, Dahl (Figs. 1-2) teaches a similar apparatus for performing electrophysiological mapping of myocardial tissue comprising an electrode formed of a biocompatible metal and coated with a layer providing micro texturization to the outer surface (i.e. a fractured or rough surface). Dahl teaches “[t]his coated surface layer creates a micro texturing which substantially increases the effective surface area in direct proximity to the tissue. The enhanced surface contact produces a sharper sensed signal due to decreased polarization thereby reducing the amount of capacitive coupling and increasing the signal-to-noise ratio” (col. 2, ll. 35-40). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distal sensing portion as taught by Werneth in view of Sagon and Teplitsky to provide a fractured surface as taught by Dahl. Doing so “produces a sharper sensed signal due to decreased polarization thereby reducing the amount of capacitive coupling and increasing the signal-to-noise ratio” (col. 2, ll. 35-40), thereby increasing efficiency and control. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Werneth in view of Sagon and Teplitsky as applied to claims 2, 5, 7, 9, are 14-17 above, and further in view of Underwood et al., (hereinafter ‘Underwood’, U.S. PGPub. No. 2002/0151885).
 Regarding claim 6, Werneth in view of Sagon and Teplitsky teach all of the limitations of the catheter according to claim 14, but are silent regarding wherein the distal sensing portion has an etched surface.
However, in the same field of endeavor, Underwood teaches a similar device comprising an active electrode surface wherein the surface of the electrode may be modified through chemical, electrochemical or abrasive methods to create a multiplicity of surface asperities on the electrode surface ([0071]). It is well known in the art (as can be seen in Underwood) to provide surface asperities in order to promote high electric field intensities between the active electrode surface(s) and the target tissue to facilitate ablation or cutting of the tissue ([0071]), thereby increasing control and safety. Underwood further teaches that the asperities may be created by etching the electrodes with etchants or by using a high velocity stream of abrasive particles (e.g., grit blasting) to create asperities on the surface of an elongated electrode ([0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the distal sensing portion as taught by Werneth in view of Sagon and Teplitsky to include an etched surface as taught by Underwood in order to promote high electric field intensities between the active electrode surface(s) and the target tissue to facilitate ablation or cutting of the tissue ([0071]), thereby increasing control and safety. 
Claims 10-11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Werneth in view of Sagon and Teplitsky as applied to claims 2, 5, 7, 9, are 14-17 above, and further in view of Mest et al., (hereinafter ‘Mest’, U.S. PGPub. No. 2009/0306649). 
Regarding claims 10-11 and 18, Werneth in view of Sagon and Teplitsky teach all of the limitations of the catheter according to claim 14. Although Werneth teaches, “console 14 may have suitable components for obtaining signals and potentials from the electrodes, and may also include one or more sensors to monitor the operating parameters throughout the system, including for example, pressure, temperature, flow rates, volume, or similar measurements in the console or the medical device” ([0051]), Werneth in view of Sagon and Teplitsky are silent regarding wherein the side wall of the ablation electrode includes at least one blind passage and at least one thermocouple wire pair in the blind passage and wherein the thermocouple wire pair has a nonlinear configuration so as to provide at least one contact surface with an interior surface of the blind passage and wherein the thermocouple extends through a tube whose predetermined length is greater than a length of the blind passage.
However, in the same field of endeavor, Mest (Fig. 3B) teaches a similar catheter (10) comprising a tip electrode (37) including at least one blind passage (80a, 81, 83) within the side wall of the electrode (37) configured to carry at least one thermocouple wire pair (41, 45). The thermocouple wire pair (41, 45) has a nonlinear configuration (Fig. 3B) so as to provide at least one contact surface with an interior surface of the blind passage (80a). Further, the thermocouple (41, 45) extends through a tube (60a) whose predetermined length is greater than a length of the blind passage (80a; Fig. 3B) and isolates the thermocouple wires (41, 45) from the other components and fluid within the catheter. The blind passage (80a) extends deeply into the tip electrode (37) so that the thermocouple wires (41, 45) can have improved temperature sensing of the tip electrode and hence the tissue in contact with the tip electrode ([0061]), thereby providing increased temperature control, accuracy and safety. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the catheter as taught by Werneth in view of Sagon and Teplitsky to include wherein the side wall of the ablation electrode includes at least one blind passage and at least one thermocouple wire pair in the blind passage and wherein the thermocouple wire pair has a nonlinear configuration so as to provide at least one contact surface with an interior surface of the blind passage and wherein the thermocouple extends through a tube whose predetermined length is greater than a length of the blind passage as taught by Mest in order to provide improved temperature sensing of the tip electrode and hence the tissue in contact with the tip electrode ([0061]), thereby providing increased temperature control, accuracy and safety.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 4-7, 9-11 and 15-18 have been considered but are moot because the amendment has necessitated a new grounds of rejection.
The objection to the drawings, abstract and claims have been overcome. 
The 112 rejection has been overcome with the cancelation of independent claim 1. 
It is the Examiner’s position that Werneth et al., (U.S. PGPub. No. 2012/0232374) in view of Sagon et al., (U.S. PGPub. No. 2004/0092806) and Teplitsky et al., (U.S. PGPub. No. 2018/0360534) teach each and every limitation of the catheter according to claim 14. 
See rejection above for clarification. No further arguments have been set forth regarding the dependent claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794